--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.6

 
LOCK-UP AGREEMENT
 
This LOCK-UP AGREEMENT (the “Agreement”) is made as of the 19th day of November,
2009, by Philip Mann (the “Holder”), in connection with his or its ownership of
shares of Alamo Energy Corp., a Nevada corporation (the “Company”).
 
 
RECITALS
 
A. WHEREAS, the Company requires substantial additional funds to effectuate its
business plan;
 
B. WHEREAS, the Company has negotiated certain terms with one or more investors,
who require the execution of this Agreement as a condition precedent to their
providing funds to the Company;
 
C. WHEREAS, the holder is willing to enter into this Agreement in connection
with such investment on the terms provided herein;
 
NOW, THEREFORE, IN CONSIDERATION OF THESE PRESENTS AND FOR SUCH OTHER GOOD AND
VALUABLE CONSIDERATION, THE RECEIPT AND SUFFICIENCY OF WHICH ARE HEREBY
ACKNOWLEDGED, THE HOLDER AGREES AS FOLLOWS:
 
 
1. Background.
 
 
(a) The Holder is the beneficial owner of 100,000 shares of the Common Stock,
$.001 par value, of the Company (the “Shares”).
 
 
(b) The Holder acknowledges that the Company has entered into or will enter into
at or about the date hereof (the “Offering”) one or more agreements including
one or more subscription agreements (collectively, the “Subscription
Agreements”) with one or more subscribers (collectively, the “Subscribers”),
effective as of the date hereof. The Holder understands that, as a condition to
closing the Offering, the Subscribers have required, and the Company has agreed
to obtain on behalf of the Subscribers, an agreement from the Holder to refrain
from selling the Shares or any securities of the Company from the date of this
Agreement until the first anniversary thereof (the “Restriction Period”). The
Holder has entered into this Agreement in order to induce the Subscribers to
close the transactions contemplated by such Subscription Agreements.
 
 
1

--------------------------------------------------------------------------------


2. Sale Restriction.
 
 
(a) The Holder hereby agrees that during the Restriction Period, without the
consent of the Subscribers (as that term is defined in the Subscription
Agreements), the Holder will not sell, transfer, or otherwise dispose of any of
the Shares that the Holder owns or has a right to acquire as of the date hereof
or during the Restriction Period, other than in connection with an offer made to
all stockholders of the Company in connection with merger, consolidation, or
similar transaction involving the Company. The Holder further agrees that the
Company is authorized to and the Company agrees to place “stop orders” on its
books to prevent any transfer of Shares or other securities of the Company held
by the Holder in violation of this Agreement. The Company agrees to use
commercially reasonable efforts not to allow any transaction inconsistent with
this Agreement.
 
 
(b) Notwithstanding the foregoing restrictions on transfer, the Holder may, at
any time and from time to time during the Restriction Period, transfer all or a
portion of the Shares (i) as bona fide gifts or transfers by will or intestacy
and (ii) to any trust for the direct or indirect benefit of the undersigned or
the immediate family of the Holder, provided that any such transfer shall not
involve a disposition for value; provided, that, in the case of any gift or
transfer described in clauses (i) and (ii), each donee or transferee agrees in
writing to be bound by the terms and conditions contained herein in the same
manner as such terms and conditions apply to the undersigned.
 
 
(c) In the event of any stock dividend, stock split or consolidation of shares
or any like capital adjustment of any of the outstanding securities of the
Company, all new, substituted or additional securities or other property to
which Holder becomes entitled by reason of ownership of the Shares shall be
subject to restriction with the same force and effect as the Shares subject to
restriction immediately before such event.
 
 
3. Miscellaneous.
 
 
(a) At any time, and from time to time, after the signing of this Agreement, the
Holder will execute such additional instruments and take such action as may be
reasonably requested by the Subscribers to carry out the intent and purposes of
this Agreement.
 
 
(b) This Agreement shall be governed by and construed in accordance with the
laws of the State of Nevada without regard to principles of conflicts of laws.
Any action brought by either party against the other concerning the transactions
contemplated by this Agreement shall be brought only in the state courts of
Nevada or in the federal courts located in the state of Nevada. The parties to
this Agreement hereby irrevocably waive any objection to jurisdiction and venue
of any action instituted hereunder and shall not assert any defense based on
lack of jurisdiction or venue or based upon forum non conveniens. The parties
executing this Agreement and other agreements referred to herein or delivered in
connection herewith agree to submit to the in personam jurisdiction of such
courts and hereby irrevocably waive trial by jury. The prevailing party shall be
entitled to recover from the other party its reasonable attorney's fees and
costs. In the event that any provision of this Agreement or any other agreement
delivered in connection herewith is invalid or unenforceable under any
applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of any agreement.
 
2

--------------------------------------------------------------------------------


     
      (c) Notice to the Company. All notices, demands, requests, consents,
approvals, and other communications required or permitted hereunder shall be in
writing and, unless otherwise specified herein, shall be (i) personally served,
(ii) deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery or facsimile, addressed as set
forth below or to such other address as such party shall have specified most
recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be: (i) if to the Company, to: Alamo Energy Corp.,
10497 Town and Country Way, Suite 310, Houston, Texas 77024 (ii) if to the
Holder, to: Philip Mann, 10497 Town and Country Way, Suite 310, Houston, Texas
77024.
 
(d) Notice to the Holder. The Holder hereby irrevocably waives personal service
of process and consents to process being served in any suit, action, or
proceeding in connection with this Agreement by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to the Holder at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any other manner permitted by law. The
Holder irrevocably appoints Alamo Energy Corp., as its true and lawful agent for
service of process upon whom all processes of law and notices may be served and
given in the manner described above; and such service and notice shall be deemed
valid personal service and notice upon the Holder with the same force and
validity as if served upon the Holder.
 
 
(e) The restrictions on transfer described in this Agreement are in addition to
and cumulative with any other restrictions on transfer otherwise agreed to by
the Holder or to which the Holder is subject to by applicable law.
 
 
(f) This Agreement shall be binding upon the Holder, its legal representatives,
successors, and assigns.
 
 
(g) This Agreement may be signed and delivered by facsimile and such facsimile
signed and delivered shall be enforceable.
 
 
(h) The Company agrees not to take any action or allow any act to be taken that
would be inconsistent with this Agreement.
 
 
(i) The Holder acknowledges that this Agreement is being entered into for the
benefit of the Subscribers, may be enforced by the Subscribers and may not be
amended without the written consent of Subscribers then-holding a majority of
the securities issued by the Company in the Offering, which consent may be
withheld, delayed, or denied for any reason or for no reason.
 
 
 
3

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, and intending to be legally bound hereby, the Holder has
executed this Agreement as of the day and year first above written.
 
 
THE COMPANY:
Alamo Energy Corp.,
a Nevada corporation
 
 
By:
  /s/ Allan Millmaker           

 
Allan Millmaker

Its:           Chief Executive Officer
 
THE HOLDER:
Philip Mann
 
 
 
By:         /s/ Philip Mann               
Philip Mann
 
100,000 Shares
                           
Number of Shares of Common Stock Actually Owned
 
 

                                  
Number of Shares of Common Stock Beneficially Owned,
if different than Number of Shares Actually Owned (Describe
such shares and related instruments on next page.)
 
 
 
4


--------------------------------------------------------------------------------